IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRIC'I` OF 'I`EXAS

DALLAS DIVISION

JUVENAL GUEVARA, JR., #1907012, §
Plaintiff, §
§

v. § CIVIL CASE NO. 3:18-CV-2611-S-BK
§
STATE OF TEXAS, et al., §
Defendants. §

ORDER ACCEl"I`ING FINDINGS, CGNCLUSIONS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magisti'ate lodge made Findings, Conciusions, and a Recommendetion
in this case. No objections Were tiled. The District Court reviewed the proposed iindings,
conclusions and recommendation for plain error. Finding none, the Court ACCEPTS the
Findings, Conclusions, and Recornmendation of the United States Magistrate Judge.

IT IS THEREFORE ORDERED that Pfaintiff is BARRED by three strikes and that,
insofar as he seeks feave to proceed in forma pauperis, his motion is DENIED. See 28 U.S.C. §

iQi§(g).

YL- § ¢
sooRDERED:hiS’§Z‘da>/@f 6 /€/:e/\ ,2018.

 

V¢___M

 

UNITED STATES DISTRICT JUDGE

 

